
	

113 HJ 123 IH: To authorize the use of United States Armed Forces against the Islamic State of Iraq and the Levant (ISIL).
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 123
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Issa (for himself, Mr. Ross, Mr. Jolly, Mr. Byrne, Mr. Bentivolio, Mr. LaMalfa, Mr. Williams, Mr. Gowdy, and Mr. Sam Johnson of Texas) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against the Islamic State of Iraq and the Levant
			 (ISIL).
	
	
		Whereas the Islamic State of Iraq and the Levant (ISIL) has committed acts of terrorism and crimes
			 against humanity and continues to train and equip jihadists to further
			 commit humanitarian atrocities in the region;
		Whereas ISIL jihadists have directly threatened the United States and its allies;
		Whereas ISIL poses a direct threat to United States personnel in Iraq and to the immediate security
			 and stability of the Middle East region;
		Whereas, on August 8, 2014, United States Armed Forces conducted airstrikes in Iraq as authorized
			 by
			 the President, consistent with the requirements of the War Powers
			 Resolution (Public Law 93–148);
		Whereas the War Powers Resolution requires the President to obtain congressional authorization for
			 the continued use of United States Armed Forces after the limitations
			 specified in section 5(b) of such Resolution have been met;
		Whereas Congress, in order to determine the actions necessary and appropriate to protect the
			 national security interests of the United States, must receive a strategic
			 outlook on the role of United States Armed Forces in combating ISIL;
		Whereas the President has authority under the Constitution to take action in order to deter and
			 prevent acts of international terrorism against the United States, as
			 Congress recognized in the Authorization for Use of Military Force (Public
			 Law 107–40); and
		Whereas it is in the national security interest of the United States to restore international peace
			 and security to the Middle East region: Now, therefore, be it
	
		1.Short titleThis joint resolution may be cited as the Authorization for the Use of Military Force Against the Islamic State of Iraq and the Levant (ISIL).
		2.Authorization for limited use of United States Armed Forces
			(a)AuthorizationThe President is authorized to use the Armed Forces of the United States as the President
			 determines to be necessary and appropriate in order to defend the national
			 security of the United States against the continuing threat posed by the
			 Islamic State of Iraq and the Levant (ISIL).
			(b)TerminationThe authority of subsection (a) shall terminate at the close of the date that is 120 days after the
			 date of the enactment of this joint resolution.
			(c)War powers resolution requirements
				(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, Congress declares that this section
			 is intended to constitute specific statutory authorization within the
			 meaning of section 5(b) of the War Powers Resolution.
				(2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution.
				3.Repeal of prior authorization for use of United States Armed Forces
			The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50
			 U.S.C. 1541 note) is hereby repealed.
		4.Reports to Congress
			(a)Report
				(1)In generalNot later than 60 days after the date of the enactment of this joint resolution, the President
			 shall submit to the Speaker of the House of Representatives, the President
			 pro tempore of the Senate, and the committees of Congress specified in
			 subsection (c) a report on the following:
					(A)The status of all actions taken pursuant to the exercise of the authority under section 2.
					(B)A description of all proposed actions that the President determines may be necessary and
			 appropriate to combat the Islamic State of Iraq and the Levant’s (ISIL)
			 threats to the United States and Middle East region.
					(C)The status of engagement of allies of the United States and international coalitions in combating
			 ISIL’s threats.
					(2)ConsolidationTo the extent that the submission of any report described in this subsection coincides with the
			 submission of any other report on matters relevant to this joint
			 resolution otherwise required to be submitted to Congress pursuant to the
			 reporting requirements of the War Powers Resolution, all such reports may
			 be submitted as a single consolidated report to the Speaker of the House
			 of Representatives, the President pro tempore of the Senate, and the
			 committees of Congress specified in subsection (c).
				(b)Budgetary effectsNot later than 60 days after the date of the enactment of this joint resolution, the President
			 shall submit to the Speaker of the House of Representatives, the President
			 pro tempore of the Senate, and the committees of Congress specified in
			 subsection (c) the estimated budgetary effects of actions proposed under
			 the reporting requirements of subsection (a).
			(c)Committees of CongressThe committees of Congress specified in this subsection are—
				(1)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Oversight
			 and Government Reform of the House of Representatives; and
				(2)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
				
